DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/2022 has been entered.   
Status of Action/Claims
Receipt of Remarks/Amendments filed on 9/14/2022 is acknowledged. Claims 1-2, 5-6, 8, and 13 are currently pending. Claims 1, 5, 6, 8, and 13 have been amended. Claim 4 has been newly cancelled. Accordingly, claims 1-2, 5-6, 8, and 13 are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.

New/Maintained Claim Objection(s) / Rejection(s)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5-6, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Johns et al. (US 2016/0219913 A1; Aug. 4, 2016) in view of ChEBI (ChEBI, CHEBI:75834 – iron(2+) sulfate monohydrate, Oct. 11, 2013) as evidenced by European Food Safety Authority (EFSA Journal 2014; 12(3):3607). 
Johns throughout the reference teaches nutritional compositions having lipophilic compounds with improved solubility and bioavailability (Abstract). In Table 4 (Examples 6-10), Johns expressly discloses nutritional composition which are powdered and the ingredient amounts listed per 1000 kg batch. Table 4 particularly discloses the nutritional composition comprising docosahexaenoic acid (DHA) (i.e. LC-PUFAs) in the amount of 1.6 kg per 1000 kg, which equate to 160 mg per 100 g. Johns also teaches DHA may be in the nutritional composition at about 10 mg/kg to about 10 g/kg (Para 0191). This equates to a range of 1 mg per 100 g to 1000 mg per 100 g, which overlaps the claimed amount of LC-PUFAs. Johns particularly teaches DHA is a long chain polyunsaturated fatty acid and thus DHA meets the limitation of LC-PUFAs recited in instant claim (see: Para 0163 of Johns). The instant specification on page 8 also disclose DHA as a preferred LC-PUFAs. Table 4 of the Johns reference also discloses the nutritional composition comprising ferrous sulfate monohydrate. Johns further teaches that the nutritional composition including DHA is administered to subjects to promote healthy eye, brain, and central nervous system development, maintain overall brain health, improve memory and learning, and promote eye and retina development and visual acuity in the growing child. (see: Para 0088; 0101; 0187-0189; 0284 and 0287). 

The teachings of Johns have been set forth above.
With respect to the instantly claimed amount of iron provided from ferrous sulphate monohydrate, Johns teaches ferrous sulfate monohydrate being present in the amount of 130.6 g per 1000 kg in Table 4. This equates to about 13 mg per 100 g. As evidenced by European Food Safety Authority, the iron content if ferrous sulfate monohydrate is 32.9% (section 2.1). 32.9% of iron content in 13 mg of ferrous sulfate monohydrate equates to about 4.3 mg of iron. The amount of 4.3 mg of iron does not read on the instantly claimed amount, however, this deficiency is cured by ChEBI. Johns also does not expressly teach the method of preventing, reducing and/or treating iron deficiency in an individual, however, this deficiency is also cured by ChEBI.
ChEBI teaches ferrous (iron(2+)) sulfate monohydrate is used as a source of iron in the treatment of iron deficiency (page 1).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Johns to incorporate the teachings of CheBI and use the composition comprising ferrous sulphate monohydrate for preventing, reducing and/or treating iron deficiency in an individual and in an amount which is instantly claimed. One would have been motivated to do so because ChEBI teaches ferrous sulfate monohydrate is used as a source of iron in the treatment of iron deficiency and since Johns teaches a composition comprising ferrous sulfate monohydrate, it would have been obvious to one skilled in the art to use the composition for preventing/treating iron deficiency if an individual being treating was iron deficient.  Further, with respect to the instantly claimed amount of iron present, the amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of iron to add in order to best achieve the desired results such as to provide therapeutic levels of iron to a subject having iron deficiency. The amount of an active ingredient is a parameter that a person of ordinary skill in the art would routinely optimize based on the condition being treated, severity of the condition and desired dosing frequency, among other factors. It would have been obvious to one skilled in the art to manipulate the amount of iron added in the composition based on the dosage indicated for each individual which would be based on factors such as level of iron deficiency, body mass index, etc. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). NOTE: MPEP 2144.05.
With respect to the instantly claimed amount of LC-PUFAs (i.e. DHA), as discussed supra, Johns in Table 4 particularly discloses the nutritional composition comprising DHA in the amount of 160 mg per 100 g. This amount expressly taught by Johns is very close to the claimed amount of which the lower range is 200 mg. As mentioned above, Johns also teaches DHA may be in the nutritional composition at about 1 mg per 100 g to 1000 mg per 100 g, which overlaps the claimed amount of LC-PUFAs. It would have been obvious to one skilled in the art to include an amount of DHA which falls within this range disclosed by Johns because Johns clearly teaches DHA may be in the nutritional composition at about 1 mg per 100 g to 1000 mg per 100. 
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Response to Arguments
Applicant's arguments filed 9/14/2022, with respect to the 103 rejection have been fully considered but they are not persuasive.
Applicant argued that Johns discloses 160 mg DHA per 100 g of the nutritional composition as a specific example (Table 4), which is outside of the claimed range of 200 mg to 1000 mg of LC-PUFAs per 100 g. 
In response, as discussed supra, the nutritional composition comprising DHA in the amount of 160 mg per 100 g in Table 4 is very close to the claimed amount of which the lower range is 200 mg. Also, as mentioned above, Johns also teaches DHA may be in the nutritional composition at about 1 mg per 100 g to 1000 mg per 100 g, which overlaps the claimed amount of LC-PUFAs. It would have been obvious to one skilled in the art to include an amount of DHA which falls within this range disclosed by Johns because Johns clearly teaches DHA may be in the nutritional composition at about 1 mg per 100 g to 1000 mg per 100. 
It was argued that Applicant has surprisingly found that ferrous sulphate, when used as iron source in a composition containing LC-PUFAs, does not cause significant oxidation of the LC-PUFAs. Applicant argued that the prior art references cited in the office action fail to disclose the ferrous sulphate monohydrate is in an amount to provide 6 mg to 50 mg of iron per 100g and that skilled artisan would not have been motivated to increase the amount of iron in the primary reference Johns to somehow arrive at the claimed invention. Applicant argued that iron tends to oxidize LC-PUFA and the skilled artisan would not have been motivated to attempt to increase the amount of iron of Johns. Also, it was argued that applicant do not need to show criticality of the claimed amount because the office has not established an initial case of obviousness. 
In response, while the amount taught by Johns does not fall within the claimed amount of iron, however 4.3 mg of iron taught by John is very close to the claimed 6 mg of iron and absence any criticality, a prima facie case of obviousness exist where concentrations taught by the prior art are very close or merely overlap. Applicant's attention is respectfully drawn to MPEP 2144.05(I) which state the following: Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%). Further, the Johns reference expressly teaches the combination of LC-PUFAs and ferrous sulphate monohydrate (iron source) and applicant need to show criticality of the claimed amount of these components over the prior art to overcome the prior art rejection because, as discussed supra, absence any criticality, a prima facie case of obviousness exist where concentrations taught by the prior art are very close or merely overlap. With respect to the argument that applicant do not need to show criticality of the claimed amount because the office has not established an initial case of obviousness, the examiner again reiterates that a prima facie case of obviousness exists where the claimed amounts are very close. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5-6 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, 9 and 10 of copending Application No. 16/462,411 (USPGPUB 20190364949) in view of ChEBI (ChEBI, CHEBI:75834 – iron(2+) sulfate monohydrate, Oct. 11, 2013).
The ‘411 application in claim 1 recites a composition comprising LC-PUFAs and an iron source. Claim 7 of ‘411 application recites the composition is a nutritional composition. Claim 8 of ‘411 recites the composition comprising 6 to 50 mg of iron per 100g of the composition. Claim 9 of ‘411 recites the composition comprising 10 to 500 mg of LC-PUFA per 100 g, based on a total dry weight of the compositiong. Claim 10 of ‘411 recites an iron source comprising a non-micellar iron-casein complex and a compound sensitive to oxidation which includes LC-PUFAs. 
The ‘411 application does not teach the iron source being ferrous sulfate monohydrate as recited in the instant claims. The ‘411 application also does not teach the method of preventing, reducing and/or treating iron deficiency in an individual as instantly claimed. However, these deficiency are cured by ChEBI.
ChEBI teaches ferrous (iron(2+)) sulfate monohydrate is used as a source of iron in the treatment of iron deficiency (page 1).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified ‘411 to incorporate the teachings of CheBI and include ferrous sulfate monohydrate as the iron source in the composition of ‘411. One would have been motivated to do so because ChEBI teaches ferrous sulfate monohydrate is used as a source of iron in the treatment of iron deficiency and one skilled in the art looking use the nutritional composition of ‘411 for treating iron deficiency would have been motivated to use the ferrous sulfate monohydrate as the source of iron to treat nutritional deficiencies such as low iron levels. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified ‘411 to incorporate the teachings of CheBI and include ferrous sulfate monohydrate as the iron source in the composition of ‘411 and administer the composition for treatment of iron deficiency in an individual. As discussed supra, ChEBI clearly teaches that ferrous sulfate monohydrate is used as a source of iron in the treatment of iron deficiency and thus one skilled in the art would have been strongly motivated to administer the composition comprising ferrous sulfate monohydrate to treat individuals having deficiency of iron. 
 From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made. 
This is a provisional nonstatutory double patenting rejection.
Claims 1-2, 5-6, 8 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, 9 and 10 of copending Application No. 16/462,411 (USPGPUB 20190364949) in view of ChEBI (ChEBI, CHEBI:75834 – iron(2+) sulfate monohydrate, Oct. 11, 2013) as applied to claims 1-2, 5-6 and 8 above, and further in view of Johns et al. (US 2016/0219913 A1; Aug. 4, 2016).
The teachings of the above references have been set forth above. 
The above references do not teach the method recited in instant claim 13. However, this deficiency is cured by Johns. 
As discussed supra, Johns teaches a nutritional composition comprising docosahexaenoic acid (DHA) (i.e. LC-PUFAs) and ferrous sulfate monohydrate. Johns further teaches that the nutritional composition comprising DHA is administered to subjects to promote healthy eye, brain, and central nervous system development, maintain overall brain health, improve memory and learning, and promote eye and retina development and visual acuity in the growing child. (see: Para 0088; 0101; 0187-0189; 0284 and 0287).   
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified ‘411 and ChEBI to incorporate the teachings of Johns and administer the composition of ‘411 and ChEBI to subjects to promote healthy eye, brain, and central nervous system development, maintain overall brain health, improve memory and learning, and promote eye and retina development and visual acuity in the growing child. One would have been motivated to do so because the combination of ‘411 and ChEBI alread teach a composition which comprises docosahexaenoic acid (DHA) and ferrous sulfate monohydrate and the Johns reference also teaches a composition comprising these two component and further teaches that the composition and specifically DHA in the composition promotes eye health, brain, and nervous system development. Thus, one skilled in the art would have been strongly motivated to administer the composition of ‘411 and ChEBI to an individual for promotion of eye health, brain, and nervous system development. 
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made. 
This is a provisional nonstatutory double patenting rejection.


Response to Arguments
Applicant's arguments filed 9/14/2022, with respect to the double patenting rejections have been fully considered but they are not persuasive.
Applicant argued that the rejection be withdrawn or held in abeyance until claims are otherwise allowable. 
In response, since applicant did not provide substantive arguments to the double patenting rejection and the arguments regarding surprising results have been discussed above, thus the double patenting rejection is maintained.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        

/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616